His Honor,
HORACE L. DUFOUR,
rendered the opinion and decree of the Court as follows:
The plaintiff, wife of defendant, sues to recover from him two pictures which she claims he gave her several years ago and which he now illegally withholds from her.
The parties were married in Oonnecticutt and acquired their property outside of Louisiana, to whose community. law it never was subjected, and for the past few years the wife has lived in the east and the husband has been living in Louisiana.
This suit, under the circumstances, is in the nature of one to recover paraphernal property. The wife’s testimony is to the effect that her husband gave her the pictures when he first bought them, and that she allowed them to remain in his hands so that he might sell them for their joint benefit. She admits she first determined to *308get them back when she ascertained he was living with another woman.
Opinion and decree, June 19th, 1913.
The Judge saw and heard them both testify and believed her when she asserted that the pictures had been given to her.
Any doubt on the subject would be dispelled by defendant’s own letter to his daughter in which he admits that the pictures, always belonged to her mother.
The theory of the subsequent revocation of the donation is an afterthought, the pleadings set up no such defense and the Court cannot entertain it.
Judgment affirmed.